05/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0046


                                      DA 22-0046
                                   _________________

 MIKE BORSETH AND GERI L. BORSETH,

              Plaintiffs and Appellants,

       v.
                                                                   ORDER
 ABSAROKEE WATER AND SEWER
 DISTRICT,

              Defendant and Appellee.
                                _________________

       On March 25, 2022, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    May 4 2022